            Case 6:20-cv-00725-ADA Document 28 Filed 11/23/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                        Civil Action No. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                   JURY TRIAL DEMANDED
                Plaintiff,

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

                Defendant.

            BRAZOS’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                                 MOTION TO DISMISS

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

by and through its attorneys, files this Unopposed Motion for Extension of Time to Respond to

Motion to Dismiss, and respectfully shows the following:

        Brazos filed its First Amended Complaint on November 6, 2020 (Dkt. No. 22). On

November 20, 2020, Defendant Hewlett Packard Enterprise Company (“HPE”) filed its Motion

to Dismiss the First Amended Complaint (Dkt. No. 25). Brazos requests a one week extension to

respond to that Motion, from December 4, 2020 to and through December 11, 2020. Counsel for

HPE stated that it does not oppose this request.

       Wherefore, Brazos respectfully requests that the Court grant this motion and enter an

order extending the deadline for Brazos to respond to the Motion to Dismiss to and through

December 11, 2020.
         Case 6:20-cv-00725-ADA Document 28 Filed 11/23/20 Page 2 of 3




                                       Respectfully submitted,

Dated: November 23, 2020               /s/ DRAFT
                                       Raymond W. Mort, III
Edward J. Naughton                     raymort@austinlaw.com
(pro hac vice)                         THE MORT LAW FIRM, PLLC
enaughton@brownrudnick.com             100 Congress Avenue, Suite 2000
Rebecca MacDowell Lecaroz              Austin, Texas 78701
(pro hac vice)                         telephone: (512) 677-6825
rlecaroz@brownrudnick.com              facsimile: (512) 677-6825
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201

Alessandra C. Messing
(pro hac vice)
amessing@brownrudnick.com
Timothy J. Rousseau
trousseau@brownrudnick.com
(pro hac vice)
Yarelyn Mena
ymena@brownrudnick.com
(pro hac vice)
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

David M. Stein
Texas State Bar No. 797494
dstein@brownrudnick.com
Sarah G. Hartman
California State Bar No. 281751
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514
                                       Counsel for Plaintiff
                                       WSOU Investments, LLC d/b/a
                                       Brazos Licensing and Development




                                       2
            Case 6:20-cv-00725-ADA Document 28 Filed 11/23/20 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                       Civil Action No. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                  JURY TRIAL DEMANDED
                Plaintiff,

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

                Defendant.


    ORDER GRANTING BRAZOS’S UNOPPOSED MOTION FOR EXTENSION TO
                  RESPOND TO MOTION TO DISMISS

       Before the Court is Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development (“Brazos”) Unopposed Motion for Extension to Respond to Defendant Hewlett

Packard Enterprise Company’s (“HPE”) Motion to Dismiss.

       After consideration, the Court GRANTS Brazos’s Unopposed Motion for Extension to

Respond to Motion to Dismiss.

       It is, therefore, ORDERED that Plaintiff Brazos will have up to and including December

11, 2020 to respond to Defendant’s Motion to Dismiss.



                SIGNED this ___________ day of November 2020.


                                                  _________________________________
                                                  HONORABLE ALAN D ALBRIGHT
                                                  UNITED STATES DISTRICT JUDGE




                                              3
